456 F.2d 1278
Gary Julius PAIGE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2255.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.

Gary Julius Paige, in pro. per.
Robert L. Meyer, U. S. Atty., Eric A. Nokles, Chief, Crim. Div., Brian J. O'Neill, Ass't Chief, Crim. Div., Los Angeles, Cal., for appellee.
Before MERRILL, KOELSCH and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appealing from denial of relief under 28 U.S.C. Sec. 2255, appellant assigns as error failure of the District Court to give consideration to various errors he asserts were committed in the course of his trial for bank robbery.  One of these alleged errors was raised by appellant on direct appeal from judgment of conviction and was rejected by this court.  United States v. Paige (9th Cir. 1971).  The others relate to matters of evidence, the use of memoranda by a witness and remarks made by the government attorney.  All could have been asserted on direct appeal but were not.  None is of such dimensions as to present a question of due process.  A sentence is not subject to collateral attack on the basis of such alleged error.  Dodd v. United States, 321 F.2d 240 (9th Cir. 1963).


2
Judgment affirmed.